IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-93-325-CR


JASON COPSON A/K/A SCOTT BERRY,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 167TH JUDICIAL DISTRICT

NO. 0930391, HONORABLE MICHAEL LYNCH, JUDGE PRESIDING
 


PER CURIAM

	This is an appeal from a judgment of conviction for aggravated assault on a peace
officer.  Punishment was assessed at confinement for 10 years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).


[Before Chief Justice Carroll, Justices Aboussie and Jones]
Dismissed on Appellant's Motion
Filed:  August 25, 1993
[Do Not Publish]